[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 97-1082

                LIBERTY MUTUAL INSURANCE COMPANY,

                       Plaintiff, Appellee,

                                v.

                  CATERINA A. ROSENTHAL, ET AL.,

                     Defendants, Appellants.

                                              

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Richard G. Stearns, U.S. District Judge]                                                                 

                                              

                              Before

                      Selya, Circuit Judge,                                                    

                    Cyr, Senior Circuit Judge,                                                       

                  and Lagueux*, District Judge.                                                        

                                              

     Evan  T. Lawson,  with whom  J. Mark  Dickison and  Lawson &                                                                           
Weitzen, LLP were on brief, for appellants.                      
     Michael J. Keefe,  with whom James E.  Harvey, Jr., O'Malley                                                                           
and Harvey, Kenneth A. Latronico, and Latronico & Whitestone were                                                                      
on brief, for appellee.

                                             

                          July 18, 1997
                                             

               
*Of the District of Rhode Island, sitting by designation.

          Per Curiam.  We have reviewed the record on appeal with                    Per Curiam.                              

care,  read the parties'  briefs, and entertained  oral argument.

We find that the district court's order granting equitable relief

pendente lite is grounded on substantial evidence  in the record,                       

meets  the requirements  we have  laid down  for the  granting of

preliminary  injunctive  relief, see,  e.g.,  Narragansett Indian                                                                           

Tribe v. Guilbert,  934 F.2d 4, 5  (1st Cir. 1991), and  does not                           

appear  to  represent  an unreasonable  application  of pertinent

legal principles.   Consequently, we summarily affirm  the order.

The  appellants may,  of course,  raise their  factual and  legal

arguments anew at the trial on the merits.

          Affirmed.                    Affirmed.                            

                                2